Citation Nr: 1046122	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-40 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death under     38 U.S.C.A. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under              38 U.S.C.A. § 1318.

3.  Entitlement to reimbursement of burial expenses.

4.  Entitlement to an automobile allowance for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from October 1948 to August 1952.  The Veteran died in 
October 2008.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal of a January 2009 rating decision, and a January 2009 
letter decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  In these decisions, 
and in a subsequent October 2009 statement of the case (SOC), the 
RO denied the appellant's claims of entitlement to service 
connection for the cause of the Veteran's death, entitlement DIC 
benefits under 38 U.S.C.A. § 1318, entitlement to burial benefits 
above $600.00, and entitlement to accrued benefits in the form of 
an automobile allowance.  The appellant disagreed with each of 
these decisions and perfected an appeal as to each issue.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2008.  The death certificate 
lists the cause of death as acute cardiac arrest as a consequence 
of hypertensive heart disease due to peripheral vascular 
occlusive disease (PVOD).  No autopsy was performed.

2.  At the time of his death, the Veteran was service-connected 
for cold injury residuals of the left upper extremity, right 
upper extremity, left lower extremity, and right lower extremity; 
four separate 30 percent disability ratings were assigned.  The 
Veteran was also service-connected for headaches, rated 10 
percent disabling.  The Veteran was granted a total disability 
rating based on individual unemployability (TDIU), effective 
March 31, 2002.

3.  The medical evidence supports a finding that a relationship 
exists between the Veteran's service-connected cold injury 
residuals and his death.

4.  In September 2007, before his death, the Veteran filed a 
claim for an automobile allowance.  The Veteran's eligibility for 
financial assistance in purchasing an automobile had not been 
established prior to his death.

5.  In May 2009, the appellant filed a claim for accrued 
benefits.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the appellant, service 
connection for the cause of the Veteran's death is warranted.  
38 U.S.C.A. §§ 1310, 5107 (West 2002);          38 C.F.R. 
§§ 3.102, 3.312 (2010).

2.  The appellant's claim of entitlement to DIC benefits under 38 
U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 
2002).

3.  The criteria for entitlement to a service-connected burial 
allowance have been met.  38 U.S.C.A. § 2307 (West 2002); 38 
C.F.R. § 3.1600 (2010).

4.   The appellant's claim of entitlement to financial assistance 
in the purchase of an automobile, for the purpose of accrued 
benefits, is without legal merit.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA). The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.

A VCAA notice letter was sent to the appellant regarding her DIC 
claim in December 2008.  The Board need not discuss in detail the 
sufficiency of this VCAA notice letter in light of the fact that 
the Board is granting the appellant's cause of death and burial 
benefits claims.  Any potential error on the part of VA in 
complying with the provisions of the VCAA has essentially been 
rendered moot by the Board's grant of the benefits sought on 
appeal.

With respect to the appellant's accrued benefits claim, the Board 
notes that where the law is determinative of the issue on appeal, 
there is no further evidence to be developed.  As the appellant's 
accrued benefits claim for an automobile allowance must be denied 
as a matter of law, the Board finds that the provisions of the 
VCAA, are not applicable to the issue decided herein.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) specifically 
found in Manning that the VCAA can have no effect on appeals that 
are decided on an interpretation of the law as opposed to a 
determination based on fact.  See also Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board will not address efforts to comply with 
the VCAA with respect to the appellant's accrued benefits claim.

The Board also notes the appellant has not been provided notice 
regarding degree of disability and effective date as required by 
the decision of Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As discussed in detail below, the Board is granting the 
appellant's cause of death and burial benefits claims.  It is not 
the Board's responsibility to assign an effective date in the 
first instance.  The Board is confident that, if required, the 
appellant will be afforded appropriate notice under Dingess.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  
Accordingly, the Board will proceed to a decision.

Service connection for the cause of the Veteran's 
death under 38 C.F.R. § 1310

Relevant law and regulations

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that disability 
incurred in or aggravated by service either caused or contributed 
substantially or materially to cause death.                  See 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, particularly, 
autopsy reports.  See 38 C.F.R. § 3.312(a) (2010).
In Gilbert v. Derwinksi, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran died in October 2008, at the age of 78.  The death 
certificate lists the cause of death as acute cardiac arrest as a 
consequence of hypertensive heart disease due to  peripheral 
vascular occlusive disease (PVOD).

The appellant seeks service connection for the cause of the 
Veteran's death.  In substance, the appellant argues that the 
Veteran's service-connected cold injury residuals, in particular 
those residuals affecting his right and left lower extremities, 
caused or contributed to the Veteran's cause of death.  

In order to establish service connection for death, there must be 
(1) evidence of death; (2) evidence of a service-connected 
disability; and (3) evidence of a nexus between the service-
connected  disability and the veteran's death.  Cf. Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

It is undisputed that the Veteran died in 2008.  Additionally, 
service connection was in effect for cold injury residuals of the 
left and right lower extremities at the time of the Veteran's 
death.  Accordingly, elements (1) and (2) have been established.  

With respect to crucial element (3), nexus or relationship, the 
Board initially notes that the Veteran died following hospital 
treatment in September and October 2008 for gangrenous toes and 
severe peripheral vascular disease.  His October 15, 2008 
discharge summary noted that the Veteran had a "past history 
significant for frostbite injury to the bilateral lower 
extremities during the Korean war with progressive peripheral 
vascular disease since that time . . ."  See the October 15, 
2008 Discharge Summary.  His death certificate listed pulmonary 
veno-occlusive disease (POVD) as a contributory cause of death.

In support of her cause of death claim, the appellant submitted 
three medical opinions from the Veteran's podiatrist, D.H., DPM, 
who has positively linked the Veteran's frostbite residuals to 
his death.  See the January 2009, November 2009 and February 2010 
letters from Dr. D.H. respectively.  Notably, in January 2009, 
Dr. D.H. indicated that the Veteran suffered peripheral vascular 
damage as a result of his frostbite.  Dr. D.H. went on to note 
that this damage "lead to venous and arterial insufficiencies 
creating a slow to non healing wound environment."  Dr. D.H. 
indicated that the Veteran was hospitalized for a non healing 
wound and gangrene as a result of vascular disease, frostbite and 
heart failure.  Pertinently, Dr. D.H. concluded that the Veteran 
died in October 2008 as a result of "complications from vascular 
disease, frostbite, and heart failure."  See the January 19, 
2009 letter from Dr. D.H.

In his second letter, Dr. D.H. specified that "[h]ad there not 
been an initial contact of frostbite during the Korean War, [the 
Veteran's] vascular disease would not have progressed to the 
point of digital gangrene, loss of toes leading to 
hospitalization, re-vascularizations, multiple system failure, 
and ultimate death . . . ."  He opined that the Veteran's 
frostbite, and in turn his vascular status, "was materially 
contributing to the cause of his death."  See the November 9, 
2009 letter from Dr. D.H.  

Finally, in February 2010, Dr. D.H. cited to x-rays taken in 
November 2005 which "reveal changes to the distal tufts of 
digits one through five of both feet with lytic osteoporotic 
lesions consistent with changes seen with frostbite."  Dr. D.H. 
noted that the Veteran was seen for non-healing wounds of the 
feet for the past three and a half years, and indicated that the 
Veteran died as a result of complications from vascular disease, 
frostbite, and heart failure.  See the February 8, 2010 letter 
from Dr. D.H. 

The appellant has also submitted a medical opinion from G.S.G., 
D.O., who similarly opined that the Veteran's "critical limb 
ischemia that he had sustained as well as his treatment for 
infection no doubt led to his medical compromise and 
cardiopulmonary arrest, which eventually he succumbed to."  See 
the January 20, 2009 letter from Dr. G.S.G.  

The only evidence of record contrary to the opinions of Dr. D.H. 
and Dr. G.S.G. is the opinion of a July 2009 VA examiner, who 
upon reviewing the Veteran's claims file opined that the 
Veteran's fatal occlusive vascular disease was most likely 
related to diabetes mellitus and atherosclerosis and not related 
to cold injuries.  The VA examiner cited to February 2002 x-ray 
reports which failed to show tuft changes of the digits of both 
feet (related to frostbite) in support of his conclusion.  See 
the July 2009 VA examiner's report.  

In light of the fact that the Veteran's death certificate notes 
peripheral vascular occlusive disease as a cause of the Veteran's 
death, that the Veteran's October 2008 Discharge Report noted 
that the Veteran's had peripheral vascular disease since his 
frostbite in Korea, that two medical professionals have linked 
the frostbite-induced vascular disease to the Veteran's death, 
and that Dr. D.H. in particular supported his opinion with more 
recent x-ray results [which did in fact show distal tufts 
consistent with changes seen from frostbite] than those results 
relied upon by the July 2007 VA examiner, the Board resolves all 
reasonable doubt in favor of the appellant and finds that the 
evidence of record demonstrates that a relationship exists 
between the Veteran's service-connected cold injury residuals and 
his October 2008 cause of death.  

Accordingly, the Board concludes that the medical evidence is at 
the very least in equipoise as to whether the Veteran's death was 
causally related to his service-connected cold injury residuals.  
Therefore, the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death is granted.

Entitlement to DIC benefits under 38 U.S.C. § 1318

In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide 
separate and alternative methods of obtaining VA dependency and 
indemnity compensation.  See, generally, Green v. Brown, 10 Vet. 
App. 111, 114-5 (1997).

Because the Board has granted service connection for the cause of 
the Veteran's death under the provisions of 38 U.S.C. § 1310, the 
matter of the appellant's alternative claim of entitlement to DIC 
benefits under 38 U.S.C. § 1318 is rendered moot.  Accordingly, 
the issue of entitlement to DIC benefits under 38 U.S.C. § 1318 
is dismissed as no benefit remains to be awarded and no 
controversy remains.             Cf. Swan v. Derwinski, 1 Vet. 
App. 20, 22-23 (1990).

Entitlement to reimbursement of burial expenses

Surviving spouses are entitled to burial allowances at differing 
rates when certain conditions are met.  If a veteran's death is 
the result of service-connected disability, burial benefits not 
to exceed $2,000 may be paid.  38 U.S.C.A. § 2307 (West 2002); 38 
C.F.R. § 3.1600(a) (2010).  

In this case, the appellant filed a claim for payment of burial 
benefits on November 24, 2008.  In a January 9, 2009 letter, the 
RO awarded benefits in the amount of $600, which is the amount 
allotted for a veteran whose death was not related to military 
service.  However, as discussed in the analysis above, the 
evidence establishes that the Veteran died in part as a result of 
a service-connected disability.  As such, the Board finds that 
the criteria for entitlement to service-connected burial benefits 
under 38 U.S.C.A. § 2307 are met.  

Although additional burial benefits are in fact warranted in this 
case, the Board wishes to make clear that the appellant has 
already been reimbursed $600 in burial benefits, and that a total 
burial benefit of an amount greater than $2,000 is precluded by 
law.  Accordingly, the appellant is eligible for additional 
payment of no more than $1,400. 

Entitlement to accrued benefits 

The law and regulation governing claims for accrued benefits 
provide that, upon the death of a veteran, a survivor claiming 
entitlement may be paid periodic monetary benefits to which the 
veteran was entitled at the time of death, and which were due and 
unpaid, based on existing rating decisions or other evidence that 
was on file when the veteran died.  38 U.S.C.A. § 5121 (West 2002 
& Supp. 2010); 38 C.F.R.  § 3.1000 (2010); see also Jones v. 
Brown, 8 Vet. App. 558, 560 (1996).  "Evidence in the file at 
date of death" means evidence in VA's possession on or before 
the date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims file on or before the 
date of death.  38 C.F.R. § 3.1000(d)(4) (2010).

VA regulations provide that a certification of eligibility for 
financial assistance in the purchase of one automobile and of 
basic entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), (b) 
and (c) of 38 C.F.R. § 3.808.  The claimant must have had active 
military, naval or air service.  38 C.F.R. § 3.808(a).  Further, 
one of the following must exist and be the result of a disease or 
injury incurred in or aggravated during active military, naval or 
air service: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both hands; 
(iii) permanent impairment of vision of both eyes: central visual 
acuity of 20/200 or less in the better eye, with corrective 
glasses, or central visual acuity of more than 20/200 if there is 
a field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of visual field subtends 
an angular distance no greater than 20° in the better eye; and 
(iv) for adaptive equipment eligibility only, ankylosis of one or 
both knees or one or both hips.  38 C.F.R. § 3.808(b).  A 
specific application for financial assistance in purchasing a 
conveyance is required, and must contain a certification by the 
claimant that only persons properly licensed will operate the 
conveyance. 38 C.F.R. § 3.808(c).

In September 2007, the Veteran filed a claim of entitlement to 
financial assistance in the purchase of an automobile.  His claim 
for eligibility was pending at the time of his death in October 
2008.  No certificate of eligibility had been issued with respect 
to the automobile allowance prior to the Veteran's death.  

The term "periodic monetary benefits" in section 5121(a) 
excludes one-time lump-sum payments, such as a payment for 
specially adapted housing.  See Nolan v. Nicholson, 20 Vet. App. 
340, 348 (2006) citing Pappalardo v. Brown, 6 Vet.App. 63, 65 
(1993) (holding that payments for specially adapted housing are 
not "periodic monetary benefits" because such benefits may be 
paid only once).  Furthermore, the Court has determined that 
"periodic monetary benefits" also do not include benefits that 
may be paid more than once, but are not paid at regular 
intervals, such as automobile purchase payments.  See Gillis v. 
West, 11 Vet.App. 441, 442-43 (1998) (holding that automobile 
purchase payments cannot be claimed under section 5121 because, 
although such benefits may be paid more than once, payment is not 
made periodically, meaning at regular intervals).  Hence, the 
appellant's claim for accrued benefits in the form of an 
automobile allowance must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to service connection for the cause of the Veteran's 
death under           38 U.S.C. § 1310 is granted.

The appellant's claim of entitlement to DIC benefits under 38 
U.S.C. § 1318 is dismissed as moot.

Entitlement to service connected burial benefits under 38 
U.S.C.A. § 2307 is granted.

Entitlement to an automobile allowance for accrued benefits 
purposes is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


